Exhibit 99.1 NR 15-08 Gold Reserve Provides Update to Legal Proceedings in US District Court for the District of Columbia SPOKANE, WASHINGTON, June 18, 2015 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (the “Company”) reports on recent developments in the United States in relation to its collection efforts of the US $740 million arbitral award dated September 22, 2014 (the “Award”) rendered against the Bolivarian Republic of Venezuela (“Venezuela”). On November 26, 2014 the Company filed, in the US District Court for the District of Columbia (the “DC Court”), a Petition to confirm the Award. On April 15, 2015, after various attempts to avoid service, Venezuela was forced to agree to accept service and further agreed to respond to the Petition on or before June 12, 2015, which it did, by filing a motion to dismiss our Petition. The arguments raised by Venezuela are essentially the same as those invoked in its applications to annul the Award and the reconfirmation of the Award that are pending before the Paris Court of Appeal. In the alternative, Venezuela is asking for a stay of enforcement of the Award pending the determination of the applications to annul by the Paris Court of Appeal, the hearings of which are scheduled on November 3, 2015. By agreement with Venezuela, the Company expects to file its response by July 2, 2015, with Venezuela filing a reply by July 15, 2015. The Company intends to request that the DC Court set a hearing date as soon as practicably possible.
